Exhibit AGREEMENT OF PURCHASE AND SALE among GLIMCHER PROPERTIES LIMITED PARTNERSHIP, as Seller and BRE/GRJV HOLDINGS LLC, as Buyer Dated as of November 5, 2009 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 7 Section 1.1 Defined Terms 7 ARTICLE II SALE; EARNEST MONEY; CONSIDERATION AND CLOSING 16 Section 2.1 Sale of BREP JV Interest 16 Section 2.2 Gross Asset Value; Earnest Money 16 Section 2.3 Earnest Money 16 Section 2.4 The Closing 16 Section 2.5 Allocated Asset Value. 17 ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS OF Seller 17 Section 3.1 General Seller Representations and Warranties 17 Section 3.2 Representations and Warranties of Seller as to the Membership Interests and the Companies. 18 Section 3.3 Representations and Warranties of Seller as to the BREP JV Interest 20 Section 3.4 Covenants of Seller Prior to Closing. 24 Section 3.5 Tenant Estoppels. 28 Section 3.6 REA Estoppels. 28 Section 3.7 Business Plan. 29 Section 3.8 Updating Representations, Warranties and Schedules. 29 ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER 29 Section 4.1 Representations and Warranties of Buyer 29 ARTICLE V CONDITIONS PRECEDENT TO CLOSING 30 Section 5.1 Conditions Precedent to Seller’s Obligations 30 Section 5.2 Conditions Precedent to Buyer’s Obligations 31 ARTICLE VI conveyance documents 32 Section 6.1 Buyer Deliveries. 32 Section 6.2 Seller Deliveries. 33 ARTICLE VII INSPECTION 34 Section 7.1 General Right of Inspection 34 Section 7.2 Examination 34 ARTICLE VIII TITLE AND PERMITTED EXCEPTIONS 35 Section 8.1 Permitted Exceptions 35 Section 8.2 Intentionally Omitted. 35 Section 8.3 Use of Cash Consideration Amount to Discharge Title Exceptions 35 Section 8.4 Inability to Convey 35 Section 8.5 Rights in Respect of Inability to Convey 35 Section 8.6 Voluntary Title Exceptions; Monetary Title Exceptions 36 -2- Section 8.7 Buyer’s Right to Accept Title 36 Section 8.8 Cooperation 36 ARTICLE IX TRANSACTION COSTS; RISK OF LOSS 37 Section 9.1 Transaction Costs 37 Section 9.2 Risk of Loss. 37 ARTICLE X ADJUSTMENTS 38 Section 10.1 Fixed Rents and Additional Rents. 38 Section 10.2 Taxes and Assessments 39 Section 10.3 Water and Sewer Charges 39 Section 10.4 Utility Charges 40 Section 10.5 Contracts 40 Section 10.6 Loan Reserves. 40 Section 10.7 Miscellaneous Revenues 40 Section 10.8 Closing Credit 40 Section 10.9 Leasing Costs 40 Section 10.10 Other 41 Section 10.11 Re-Adjustment 41 Section 10.12 Survival. 41 ARTICLE XI INDEMNIFICATION 41 Section 11.1 Indemnification by Seller 41 Section 11.2 Indemnification by Buyer 41 Section 11.3 Survival 41 Section 11.4 Indemnification as Sole Remedy 42 ARTICLE XII RESERVED 42 ARTICLE XIII DEFAULT 42 Section 13.1 Buyer Default 42 Section 13.2 Seller Default. 42 ARTICLE XIV MISCELLANEOUS 43 Section 14.1 Use of Blackstone Name 43 Section 14.2 Intentionally Omitted. 43 Section 14.3 Brokers 43 Section 14.4 Confidentiality; Press Release; IRS Reporting Requirements 43 Section 14.5 Escrow Provisions 44 Section 14.6 Successors and Assigns; No Third-Party Beneficiaries 45 Section 14.7 Assignment 45 Section 14.8 Further Assurances 45 Section 14.9 Notices 45 Section 14.10 Entire Agreement 46 Section 14.11 Amendments 47 Section 14.12 No Waiver 47 Section 14.13 Governing Law 47 Section 14.14 Submission to Jurisdiction 47 -3- Section 14.15 Severability 47 Section 14.16 Section Headings 47 Section 14.17 Counterparts 47 Section 14.18 Construction 48 Section 14.19 Recordation 48 Section 14.20 Exclusivity. 48 Exhibits Exhibit A - Form of Owner Interests Assignment Exhibit B - Form of Venture Agreement Exhibit C - Form of Tenant Estoppel Exhibit D - Form of Seller Estoppel Exhibit E - Form of REA Estoppel Exhibit F - Form of BREP JV Interest Assignment Exhibit G - Form of Property Management & Leasing Agreement Exhibit H - Form of FIRPTA Certificate Schedules Schedule A-1 - Legal Description – Lloyd Center Property Schedule A-2 - Legal Description – Westshore Property Schedule B - Third Party Loans Schedule C - Title Reports Schedule 2.5 - Allocated Asset Value Schedule 3.1(c) - Consents Schedule 3.1(d) - Conflicts Schedule 3.2(b) - Entity Agreements and Organizational Documents Schedule 3.2(h) - Financial Statements Schedule 3.3(b)(i) - Contracts Schedule 3.3(b)(ii) - Contracts with Affiliates Schedule 3.3(c)(i) - Leases Schedule 3.3(c)(ii) - Tenant Improvements; Tenant Inducements Schedule 3.3(c)(iii) - Lease Options Schedule 3.3(c)(iv) - Lease Defaults Schedule 3.3(c)(v) - Rent Rolls Schedule 3.3(c)(vi) - Rent Audits Schedule 3.3(c)(vii) - Leasing Costs Schedule 3.3(d) - Brokerage Commissions; Brokerage Agreements Schedule 3.3(f) - Litigation Schedule 3.3(g) - REAs Schedule 3.3(h) - Licenses and Permits Schedule 3.3(k) - Environmental Reports Schedule 3.3(l) - Insurance Schedule 3.3(n) - Construction Disputes Schedule 3.3(q) - TPL Documents -4- Schedule 3.3(r) - Security Deposits Schedule 3.3(u) - Trademarks and Domain Names Schedule 3.4(d) - Pending Leases Schedule 3.5(b)(i) - Major Tenants Schedule 3.5(b)(ii) - Designated Major Tenants -5- AGREEMENT OF PURCHASE AND SALE AGREEMENT OF PURCHASE AND SALE (this “Agreement”), made as of the 5th day of November, 2009 by and between GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership (“Seller”), and BRE/GRJV HOLDINGS LLC, a Delaware limited liability company (“Buyer”). Background A.Seller is the owner of (i) 100% of the membership interests (the “LC Owner Interest”) in LC PORTLAND, LLC, a Delaware limited liability company (“LC Owner”), and (ii) 100% of the membership interests (the “Westshore Owner Interest”; together with the LC Owner Interest, collectively, the “Owner Membership Interests”) in GLIMCHER WESTSHORE, LLC, a Delaware limited liability company (“Westshore Owner”; together with LC Owner, each an “Owner Entity” and, collectively, the “Owner Entities”). B.LC Owner is the owner of the land, buildings and other improvements known as Lloyd Center in Portland, Oregon and more particularly described on Schedule A-1 attached hereto (the “Lloyd Center Property”). C.Westshore Owner is the owner of the land, buildings and other improvements known as Westshore Plaza in Tampa, Florida and more particularly described on Schedule A-2 attached hereto (the “Westshore Property”; together with the Lloyd Center Property, collectively, the “Properties”). D.Seller has formed and is the sole member of GRT MALL JV LLC, a Delaware limited liability company (the “Venture”; together with the Owner Entities, each, a “Company”, and collectively, the “Companies”).The membership interests held by Seller in the Venture shall be referred to herein as the “Venture Membership Interests”; the Owner Membership Interests and the Venture Membership Interests shall be collectively referred to as the “Membership Interests”. E.Pursuant to the terms and conditions of this Agreement, on the Closing Date (i) Seller will contribute the Owner Membership Interests to the Venture (the “Owner Interests Contribution”) pursuant to an assignment and assumption of membership interests in the form of Exhibit A attached hereto (the “Owner Interests Assignment”), and (ii) immediately following the Owner Interests Contribution, (a) Seller will convey the BREP JV Interest (as more particularly described herein) to Buyer, and Buyer will become a member of the Venture, in exchange for payment of the Purchase Price (as defined herein) from Buyer to Seller, and (b) Seller and Buyer will enter into that certain Amended and Restated Limited Liability Company Agreement of the Venture attached hereto as Exhibit B (the “Venture Agreement”). AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: -6- ARTICLE I DEFINITIONS Section Defined Terms.The capitalized terms used herein will have the following meanings. “Additional Rent” shall have the meaning assigned thereto in Section10.1(a). “Adjusted Gross Asset Value” shall have the meaning assigned thereto in Section2.2(a). “Agreement” shall mean this Agreement of Purchase and Sale and all amendments hereto, together with the exhibits and schedules attached hereto, as the same may be amended, restated, supplemented or otherwise modified, from time to time. “Allocated Asset Value” shall have the meaning assigned thereto in Section “Applicable Law” shall mean all statutes, laws, common law, rules, regulations, ordinances, codes or other legal requirements of any Governmental Authority, board of fire underwriters and similar quasi-governmental agencies or entities, and any judgment, injunction, order, directive, decree or other judicial or regulatory requirement of any court or Governmental Authority of competent jurisdiction affecting or relating to the Person or property in question. “Assumption Costs” shall have the meaning assigned thereto in Section 9.1(a). “Audited Financials” shall have the meaning assigned thereto in Section 3.2(f). “Bankruptcy” shall have the meaning assigned thereto in Section 3.3(n). “Buyer” shall have the meaning assigned thereto in the Preamble of this Agreement. “Buyer’s Proportionate
